                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

UNITED STATES OF AMERICA,

            Plaintiff,                             Case No. 19-cr-20229
                                                   Hon. Matthew F. Leitman
v.

JARELL T. THORNTON,

            Defendant.


                 PRELIMINARY ORDER OF FORFEITURE



      Based upon defendant Thornton’s guilty plea to Count Four of the First

Superseding Information, which charges him with Receipt of a Firearm by a Person

under Indictment for a Felony, in violation of 18 U.S.C. § 922(n), the Government’s

Unopposed Application for Entry of Preliminary Order of Forfeiture, all the

information contained in the record, and pursuant to 18 U.S.C. § 924(d), 28 U.S.C.

§ 2461(c) and Federal Rule of Criminal Procedure 32.2, IT IS HEREBY

ORDERED, ADJUDGED AND DECREED THAT:

      1.    The following property, which was involved in or used in the

defendant’s knowing violation of 18 U.S.C. § 922(n) and thus has a sufficient nexus

to the offense of conviction, IS HEREBY FORFEITED to the United States for
disposition in accordance with the law: One (1) Glock, model 22, .40 caliber,

semiautomatic firearm, s/n HET689 (“Subject Property”).

      2.     Any right, title, or interest of the defendant, and any right, title, or

interest that his heirs, successors, or assigns have or may have in the Subject Property

IS HEREBY and FOREVER EXTINGUISHED.

      3.     Upon entry of this Preliminary Order of Forfeiture, the United States

Attorney General or his designee is authorized to commence any applicable

proceeding to comply with the statutes governing third party rights, including giving

notice of this Order.

      4.     Upon entry of this Preliminary Order of Forfeiture and pursuant to 21

U.S.C. § 853(n), Federal Rule of Criminal Procedure 32.2(b)(6), and other applicable

rules, the United States shall publish notice of this Preliminary Order of Forfeiture

utilizing the internet site, www.forfeiture.gov, for at least thirty consecutive days.

The government shall also send notice to any person who appears to be a potential

claimant with standing to contest the forfeiture in the ancillary proceeding. The

notice shall direct that any person asserting a legal interest in the Subject Property,

other than the defendant, may file a petition with the Court within thirty days of the

final publication of notice or of receipt of actual notice, whichever is earlier. The

petition shall be for a hearing before the Court alone, without a jury and in

accordance with 21 U.S.C. § 853(n), to adjudicate the validity of the petitioner’s


                                           2
alleged interest in the Subject Property. The petition must be signed by the petitioner

under penalty of perjury and must set forth the nature and extent of the petitioner’s

alleged right, title, or interest in the Subject Property, the time and circumstances of

the petitioner’s acquisition of the right, title, or interest in the Subject Property, any

additional facts supporting the petitioner’s claim, and the relief sought.

      5.     After the disposition of any motion filed under Federal Rule of Criminal

Procedure 32.2(c)(1)(A), and before a hearing on any ancillary petition, the United

States may conduct discovery in accordance with the Federal Rules of Civil

Procedure upon a showing that such discovery is necessary or desirable to resolve

factual issues in the ancillary proceeding.

      6.     Pursuant to Federal Rule of Criminal Procedure 32.2(b)(4)(A), this

Preliminary Order of Forfeiture shall become final as to the defendant at sentencing

and forfeiture of the Subject Property shall be made part of the defendant’s sentence

in this case and included in the Judgment.

      7.     If no third party files a timely petition before the expiration of the period

provided in 21 U.S.C. § 853(n)(2), then this Preliminary Order of Forfeiture shall

become the Final Order of Forfeiture, as provided by Federal Rule of Criminal

Procedure 32.2(c)(2).

      8.     If a third party files a petition for ancillary hearing for any of the Subject

Property, the Court shall enter an Amended Order of Forfeiture that addresses the


                                            3
disposition of the third party petition as provided under Federal Rule of Criminal

Procedure 32.2(c)(2).

      9.     Pursuant to 21 U.S.C. § 853(n)(7), the United States shall have clear

title to the Subject Property and shall be authorized to dispose of the Subject Property

as prescribed by law following the Court’s disposition of any petitions for ancillary

hearing, or, if none are filed, following the expiration of the period provided in 21

U.S.C. § 853(n)(2) for filing such a petition.

      10.    The Court shall retain jurisdiction to enforce this Order and to amend it

as necessary pursuant to Federal Rule of Criminal Procedure 32.2(e).


                                        /s/Matthew F. Leitman
                                        MATTHEW F. LEITMAN
                                        UNITED STATES DISTRICT JUDGE

Dated: October 24, 2019


I hereby certify that a copy of the foregoing document was served upon the parties
and/or counsel of record on October 24, 2019, by electronic means and/or ordinary
mail.

                                                 s/Holly A. Monda
                                                 Case Manager
                                                 (810) 341-9764




                                           4
